Citation Nr: 0834520	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  02-17 272	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to August 1975.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  It was 
originally before the Board on appeal from a September 2001 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO) that continued to 
rate the veteran's bilateral hearing loss disability as 
noncompensable.  In January 2004, the Board remanded the 
matter for further development.  In November 2004, the RO 
increased the rating to 10 percent, effective February 27, 
2004.  In December 2004, the RO assigned an earlier effective 
date (February 13, 2004) for the 10 percent evaluation.  The 
veteran did not disagree with the effective date assigned.  

In a decision issued in June 2005, the Board denied the 
veteran's claim for a rating in excess of 10 percent on a 
schedular basis.  The veteran appealed that decision to the 
Court.  In November 2006, the Court issued a decision and 
order that vacated the entire June 2005 Board decision and 
remanded the matter on appeal for readjudication consistent 
with the instructions in the Court's decision.  The Court 
found error in the Board's failure to consider whether the 
veteran was entitled to an extraschedular rating, but 
specifically concluded that the Board's findings regarding 
the schedular rating were supported by the record and not 
clearly erroneous.  In a May 2007 decision, the Board 
reissued its denial of a schedular rating in excess of 10 
percent for bilateral hearing loss and remanded the issue of 
an extraschedular rating for the disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In June 2008, the Veterans Benefits Administration (VBA) 
reviewed the veteran's claims file and determined that he was 
not entitled to an evaluation in excess of 10 percent for 
bilateral hearing loss on an extraschedular basis.  
Subsequent to VBA's review and when the RO issued its June 
2008 supplemental statement of the case (SSOC), the veteran 
submitted a letter dated in June 2007 from his employer, 
Camden Builders Supply.  While the date stamp on this letter 
indicates it was submitted in July 2007, neither the June 
2008 VBA determination nor the June 2008 SSOC address this 
letter or its contents; as the letter contains information 
pertinent to determining whether an extraschedular evaluation 
is warranted, it appears that it was added to the record 
subsequent to these adjudications and that it has not been 
considered.  In a September 2008 statement the veteran asked 
that the case be remanded for RO initial review of this 
additional evidence.  Under Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the Board has no recourse but to comply with the 
appellant's request for RO initial review of the additional 
evidence, as the record does not reflect that the RO has 
reviewed it.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The RO should re-adjudicate the matter of 
whether referral of the claim seeking an 
increased rating for bilateral hearing 
loss for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is warranted 
(specifically including initial 
consideration of the June 2007 letter 
received without a waiver of RO review).  
Should another submission under § 3.321(b) 
be deemed unwarranted, the reasons for 
this decision should be set forth in 
detail.  The RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purposes of this remand are to satisfy due process 
considerations and the mandates of the Federal Circuit in 
DAV, 327 F.3d at 1346-48.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



